In an action to foreclose a mortgage on real property, order denying appellant’s motion to compel the plaintiff to accept all taxable costs and disbursements, together with the sum of $32.63, interest, etc., reversed on the law, with ten dollars costs and disbursements, and the motion granted as follows: The complaint is dismissed and the lis pendens canceled upon condition that appellant, within five days after service of a copy of the order hereon, pay plaintiff all taxable costs and disbursements to date and remedy all arrears and defaults other than defaults in payment of principal or installments of principal. In the event that the costs and disbursements are not paid and arrears and defaults remedied within the time fixed, the order is affirmed, with ten dollars costs and disbursements. The curing of all defaults other than defaults in the payment of the principal amount of the mortgage, or installments thereon, before the foreclosure action has proceeded to final judgment, requires that the action be dismissed under section 1077-e, Civil Practice Act. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.